Citation Nr: 0032721	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-19 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease with emphysema. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active duty from July 1967 to July 1969.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In March 2000, the veteran was afforded a hearing 
before the undersigned Board member.

The Board notes that, in a November 1969 rating action, the 
RO denied service connection for (residuals of) acute 
bronchitis and a contusion with infiltrate of the right lower 
lobe of the lung.  The veteran did not appeal that decision 
and it became final.  See 38 C.F.R. § 20.302 (2000).  In 
October 1998, the veteran filed a claim for service 
connection for chronic obstructive pulmonary disease (COPD) 
with emphysema, that was denied by the RO in June 1999.  The 
United States Court of Appeals for the Federal Circuit has 
held that a newly diagnosed disorder, whether or not 
medically related to a previously diagnosed disorder, can not 
be the same claim when it has not been previously considered.  
Ephraim v. Brown, 82 F. 3d 399, 401 (Fed. Cir. 1996).  It was 
further held that a claim based on the diagnosis of a new 
disorder, taken alone or in combination with a prior 
diagnosis of a related disorder, states a new claim, for the 
purpose of the jurisdictional requirement, when the new 
disorder had not previously been diagnosed and considered.  
Ephraim v. Brown, 82 F.3d at 402.  Accordingly, the veteran's 
claim for service connection for COPD with emphysema will be 
considered on a de novo basis, without regard to finality of 
the previous determination.


REMAND

The veteran contends that service connection is warranted for 
COPD with emphysema that is related to his inservice 
treatment for pneumonia and a right lung disorder.  Service 
medical records document that, when hospitalized for 
treatment of right ankle injuries incurred in a fall in July 
1967, the veteran reported some chest trauma and a chest x-
ray revealed an infiltrate of the right lower lobe.  It was 
treated conservatively, but he re-developed bronchitis.  By 
August 1967, a chest fluoroscopy showed improvement of the 
pneumonic infiltrate and subsequent x-rays reflected gradual 
lung clearing.  When discharged from the hospital in January 
1968, diagnoses included contusion of the right lower lung, 
pneumonia, right lower lobe infiltrate and acute bronchitis.  
A March 1968 record entry indicates he had an upper 
respiratory infection.  On a report of medical history 
completed when he was examined for separation from service in 
June 1969, the veteran checked yes to having asthma and 
shortness of breath but, when examined that day, a pulmonary 
disorder was not described. 

An August 1997 VA examination report reflects the veteran's 
complaints of worsened shortness of breath since service.  
Current symptoms included wheezing and coughing.  He denied 
having asthma or asthma symptoms as a child.  The veteran, 
who smoked cigarettes for 35 years, stopped smoking in 1995 
when he smoked 2 1/2 packs of cigarettes per day.  Pulmonary 
function test results were consistent with moderate 
obstructive ventilatory defect.  The clinical impression was 
most likely COPD.  A chest x-ray showed clear lungs with no 
cardiomegaly.  

At his March 2000 Board hearing, the veteran said his 
shortness of breath originated in service after his right 
lower lobe injury and subsequent pneumonia.  He denied having 
pulmonary problems prior to entering service.  The veteran's 
service representative requested that an independent medical 
expert (IME) opinion be procured by the Board due to the 
medical complexity of this case.  The Board may obtain an 
additional medical opinion from an independent medical expert 
when a medical complexity or controversy is presented.  See 
38 C.F.R. § 20.901(d) (2000). The Board finds that additional 
development is necessary prior to determining whether there 
is a need for an IME opinion.

Additionally, in August 2000, the Board received VA 
outpatient medical records from the veteran reflecting VA 
treatment records dated as late as April 2000.  An April 2000 
VA pulmonary function test report is included with these 
records and reflects severe obstructive ventilatory defect.  
However, a waiver of initial review by the RO of this 
evidence received by the Board is not of record.  See 38 
C.F.R. § 20.1304(c) (2000).

Finally, the Board notes that, in denying the claim for 
service connection in June 1999, the RO found that the 
veteran had not submitted a well-grounded claim for service 
connection for chronic obstructive pulmonary disease with 
emphysema.  However, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (hereinafter referred to as the "Act").  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Act, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the Act, 
and in the interest of due process and fairness, a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the Act, 
it would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)). 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the veteran's claim and to 
ensure full compliance with due process requirements, his 
case is REMANDED to the RO for the following development:

1. The veteran should be offered the 
opportunity to identify any sources of 
post-service clinical evidence 
regarding onset or continuity of a 
pulmonary disorder, including, but not 
limited to, clinical records proximate 
to service.

2. The veteran should also be offered the 
opportunity to identify or submit 
alternative types of evidence to 
establish a pulmonary disorder post-
discharge, such as employment, 
insurance, or education-related 
medical examinations, reports of 
observation of friends, co-workers, or 
fellow servicemen, counseling records, 
et. al.

3. The veteran should also be offered the 
opportunity to obtain a written 
medical opinion as to the onset or 
etiology of COPD with emphysema.

4. The RO should request that the veteran 
provide the names, addresses and 
approximate dates of treatment for all 
VA and non VA health care providers 
who may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any records identified by the 
veteran that are not already of 
record. 

5. Then, the veteran should be afforded a 
VA pulmonary examination by a 
specialist, if available, to determine 
the nature and extent of any pulmonary 
disorder found to be present.  The 
claims file and a copy of this REMAND 
should be made available to the 
examiner prior to the examination.  A 
complete clinical history of the 
veteran should be obtained.  All 
indicated diagnostic tests or studies 
deemed necessary should be completed 
and all clinical manifestations should 
be reported in detail.  The examiner 
should render an opinion, with 
supporting analysis, as to whether it 
is at least as likely as not that a 
pulmonary disorder, if present, is 
related to the findings noted in 
service including whether it is at 
least as likely as not that any 
diagnosed pulmonary disorder found to 
be present is related to the inservice 
right lower lobe contusion, with 
pneumonia, right lower lobe infiltrate 
and acute bronchitis.  The physician 
should include a complete rationale 
for all opinions and conclusions 
expressed.

6. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered. 

7. Then, the RO should readjudicate the 
veteran's claim for service connection 
for COPD with emphysema.  If the 
benefit sought on appeal remains 
denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal since 
the August 1999 statement of the case.  
An appropriate period of time should 
be allowed for response.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  The purposes of this 
REMAND are to obtain clarifying information and also to 
ensure that the requirements of due process of law are 
satisfied.  The Board intimates no opinion as to the 
disposition warranted regarding the issue on appeal pending 
completion of the requested act

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




